United States Court of Appeals
                     For the First Circuit


No. 19-1754

  JEFFREY BOUDREAU, as Personal Representative of the Estate of
                         Wendy Boudreau,

                      Plaintiff, Appellant,

                               v.

                   SHAW'S SUPERMARKETS, INC.,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion of this Court, issued on April 10, 2020, is
amended as follows:


     On page 18, line 13, replace "173.!" with "173."